Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-14are allowed 
3.	Independent claim 1 claims a display device including a video data display device including a plurality of driving circuit. Each driving circuit includes a status controller, a data receiver, an output data generation unit, and an output buffer. The status controller couples with the data receiver, the output data generation unit, and the output buffer. The status controller generates a status signal based on the operation information of the data receiver, the output data generation unit, or the output buffer. The status controller transmits the status signal to the status controller of other driving circuits, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Zheng et al., US Patent Application (20200042264), hereinafter “Zheng” and  Lee et al., US Patent Application (20170006336), hereinafter “Lee”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. A video data display device, comprising: a plurality of driving circuits, wherein each of the driving circuits comprises a status controller, a data receiver, an output data generation unit, and an output buffer, and the status controller is coupled to the data receiver, the output data generation unit, and the output buffer; wherein the data receiver receives a video data; the status controller is coupled to the data receiver for receiving the video data and generating a display data according to the video data; the output buffer is coupled to the output data generation unit for receiving the display data and generating a driving signal according to the display data; and the status controller receives an operation information of the data receiver, the output data generation unit or the output buffer, to generate a status signal, and transmits the status signal to status controllers of other driving circuits”.

In regards to claim 1 the representative prior art is Zheng and Lee. Zheng discloses electronic device display circuitry and methods of operating the display. The display circuitry a panel driver interface that decodes digital display data, for each display frame, received from host circuitry of the electronic device. The digital display data includes error correction and detection information for frame and line configuration information distributed in a frame packet and multiple line packets for each display frame. The frame and line configuration information facilitates, efficient, low-error, digital control of various display operational features.
Lee discloses a method for transmitting and receiving data of a sink device by using HDMI comprises receiving video data through at least one channel of HDMI from a source device; generating an error counter value by performing CED (Character Error Detection) on the received video data; in case the error counter value exceeds a threshold value, transmitting to the source device a CEC message requesting resolution change of the video data; and receiving video data with a resolution changed according to the CEC message from the source device

In regards to claim 1 Zheng and Lee, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “the status controller receives an operation information of the data receiver, the output data generation unit or the output buffer, to generate a status signal, and transmits the status signal to status controllers of other driving circuits” of the claimed invention.  Claims 2-14 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694